                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



                                                    :
THEIA TECHNOLOGIES, LLC                             :
                                                    :
                Plaintiff,                          :
                                                         Case No. 2:20-cv-00097-GEKP
                                                    :
        v.                                          :
                                                    :
THEIA GROUP, INCORPORATED,
                                                    :
-- and --                                           :
                                                    :
THEIA HOLDINGS A, INC.                              :
                                                    :
                Defendants.                         :
                                                    :


             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT AND
                              COUNTERCLAIMS
        Defendants, Theia Group, Incorporated and Theia Holdings A, Inc. (collectively, “Theia

Group”) answer the allegations of Plaintiff Theia Technologies, LLC (“Theia Technologies”) set

forth in its First Amended Complaint (“FAC”). To the extent the FAC asserts conclusions of

law, such conclusions of law require no response in this Answer. To the extent any response is

required to headings or other unnumbered paragraphs in the FAC, Theia Group denies the factual

allegations, if any, contained in such headings or unnumbered paragraphs.

                                   NATURE OF THE CASE
        1.      Theia Group admits that Theia Technologies purports to bring an action for

trademark infringement, false designation of origin, and unfair competition under the Lanham

Act. Except as expressly admitted, Theia Group denies the remaining allegations in Paragraph 1

of the FAC.

                                JURISDICTION AND VENUE
        2.      Theia Group admits that the FAC purports to be an action for trademark

infringement under the Lanham Act. Theia Group admits that this Court has subject matter over


sf-4421523
this case pursuant to 28 U.S.C. §§ 1331 and 1338(a). Except as otherwise stated, Theia Group

denies the allegations in Paragraph 2 of the FAC.

       3.      Theia Group admits that the principal place of business of Theia Group,

Incorporated is in Washington, D.C., and that this Court has personal jurisdiction over Theia

Group, Incorporated. Theia Group denies that it has committed any wrongful acts. Except as

expressly admitted or otherwise stated, Theia Group denies the allegations in Paragraph 3 of the

FAC.

       4.      Theia Group admits that the principal place of business of Theia Holdings A, Inc.
is in Washington, D.C. and that this Court has personal jurisdiction over Theia Holdings A, Inc.

Theia Group denies that it has committed any wrongful acts. Except as expressly admitted or

otherwise stated, Theia Group denies the allegations in Paragraph 4 of the FAC.

       5.      Theia Group admits that venue is proper in the Eastern District of Pennsylvania.

Theia Group denies that it has committed any wrongful acts in this forum, and otherwise denies

the allegations in Paragraph 5 of the FAC.

                                             PARTIES
       6.      Theia Group does not dispute that Theia Technologies is an Oregon company that

does business in Oregon.

       7.      Theia Group admits the allegations in Paragraph 7 of the FAC.

       8.      Theia Group admits the allegations in Paragraph 8 of the FAC.

       9.      Theia Group admits that Theia Holdings A, Inc. is a wholly-owned subsidiary of

Theia Group, Incorporated.

                 STATEMENT OF FACTS COMMON TO ALL COUNTS

                                  Theia Technologies’ Marks
       10.     Theia Group lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 10 and on that basis denies the allegations in Paragraph 10

of the FAC.



                                                 2
sf-4421523
       11.     Theia Group lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 11 and on that basis denies the allegations in Paragraph 11

of the FAC.

       12.     Theia Group lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 12 and on that basis denies the allegations in Paragraph 12

of the FAC.

       13.     Theia Group does not dispute that Theia Technologies is identified as the

registrant for U.S. Trademark Registration Nos. 4,834,657 and 3,473,019 in the U.S. Patent and
Trademark Office records. Except as otherwise stated, Theia Group lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 13 and on

that basis denies the allegations in Paragraph 13 of the FAC.

       14.     Theia Group does not dispute that Theia Technologies is identified as the

registrant for U.S. Trademark Registration Nos. 4,524,463 and 3,707,108 in the U.S. Patent and

Trademark Office records. Except as otherwise stated, Theia Group lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 14 and on

that basis denies the allegations in Paragraph 14 of the FAC.

       15.     Theia Group does not dispute that Theia Technologies is identified as the

registrant for EUTM Nos. 010012466 and 013314869 in the European Union Intellectual

Property Office. Except as otherwise stated, Theia Group lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 15 and on that basis

denies the allegations in Paragraph 15 of the FAC.

       16.     Theia Group does not dispute that Theia Technologies uses the logo shown in

Paragraph 16 of the FAC on its website. Except as otherwise stated, Theia Group lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 16 and on that basis denies the allegations in Paragraph 16 of the FAC.




                                                  3
sf-4421523
       17.     Theia Group lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 17 and, on that basis, denies the allegations in Paragraph 17

of the FAC.

       18.     Theia Group lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 18 and, on that basis, denies the allegations in Paragraph 18

of the FAC.

       19.     Theia Group lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 19 and, on that basis, denies the allegations in Paragraph 19
of the FAC.

       20.     Theia Group lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 20 and, on that basis, denies the allegations in Paragraph 20

of the FAC.

                               Theia Group and Theia Holdings
       21.     Theia Group admits that in November 2016, Theia Group applied to the Federal

Communications Commission (“FCC”) to launch and operate the 112-satellite Theia Satellite

Network (“TSN”).

       22.     Theia Group admits that it owns the websites https://theiagroupinc.com/ and

https://theianetwork.com. Theia Group states that, in compliance with the Court’s Preliminary

Injunction Order, which went into effect when Theia Technologies posted bond on February 17,

2021, these websites are not accessible at this time. Except as expressly admitted or otherwise

stated, Theia Group denies the allegations in Paragraph 22 of the FAC.

       23.     Theia Group states that, to the extent any of the allegations in Paragraph 23 of the

Complaint purport to summarize, interpret, or quote from any portion of

https://theiagroupinc.com/ or https://theianetwork.com, those websites speak for themselves and

Theia Group denies any characterization that is inconsistent with their content. Theia Group

states that, in compliance with the Court’s Preliminary Injunction Order, which went into effect



                                                 4
sf-4421523
when Theia Technologies posted bond on February 17, 2021, these websites are not accessible at

this time.

        24.    Theia Group states that, to the extent any of the allegations in Paragraph 24 of the

FAC purport to summarize, interpret, or quote from any portion of https://theiagroupinc.com/ or

https://theianetwork.com, those websites speak for themselves and Theia Group denies any

characterization that is inconsistent with their content. Theia Group states that, in compliance

with the Court’s Preliminary Injunction Order, which went into effect when Theia Technologies

posted bond on February 17, 2021, these websites are not accessible at this time.
        25.    Theia Group states that, to the extent any of the allegations in Paragraph 25 of the

FAC purport to summarize, interpret, or quote from any portion of https://theiagroupinc.com/ or

https://theianetwork.com, those websites speak for themselves and Theia Group denies any

characterization that is inconsistent with their content. Theia Group states that, in compliance

with the Court’s Preliminary Injunction Order, which went into effect when Theia Technologies

posted bond on February 17, 2021, these websites are not accessible at this time.

        26.    Theia Group states that, to the extent any of the allegations in Paragraph 26 of the

FAC purport to summarize, interpret, or quote from any portion of https://theiagroupinc.com/ or

https://theianetwork.com, those websites speak for themselves and Theia Group denies any

characterization that is inconsistent with their content. Theia Group states that, in compliance

with the Court’s Preliminary Injunction Order, which went into effect when Theia Technologies

posted bond on February 17, 2021, these websites are not accessible at this time.

        27.    Theia Group states that, to the extent any of the allegations in Paragraph 27 of the

FAC purport to summarize, interpret, or quote from any portion of https://theiagroupinc.com/ or

https://theianetwork.com, those websites speak for themselves and Theia Group denies any

characterization that is inconsistent with their content. Theia Group states that, in compliance

with the Court’s Preliminary Injunction Order, which went into effect when Theia Technologies

posted bond on February 17, 2021, these websites are not accessible at this time.



                                                 5
sf-4421523
        28.    Theia Group states that, to the extent any of the allegations in Paragraph 28 of the

FAC purport to summarize, interpret, or quote from any portion of https://theiagroupinc.com/ or

https://theianetwork.com, those websites speak for themselves and Theia Group denies any

characterization that is inconsistent with their content. Theia Group states that, in compliance

with the Court’s Preliminary Injunction Order, which went into effect when Theia Technologies

posted bond on February 17, 2021, these websites are not accessible at this time.

        29.    Theia Group states that, to the extent any of the allegations in Paragraph 29 of the

FAC purport to summarize, interpret, or quote from Theia Group’s Technical Narrative, that

document speaks for itself and Theia Group denies any characterization that is inconsistent with

its content.

        30.    Theia Group admits the allegations in Paragraph 30 of the Complaint.

        31.    Theia Group admits that it applied to register THEIA and T Theia & Design with

the U.S. Patent and Trademark Office, and that its applications were assigned U.S. Application

Serial Nos. 87/954,755 and 87/954,776. Except as expressly admitted, Theia Group denies the

allegations in Paragraph 31 of the FAC.
        32.    Theia Group admits that it owns International Reg. No. 1457362 for the mark

THEIA, and that it designated Japan in its application for International Reg. No. 1457362.

Except as expressly admitted, Theia Group denies the allegations in Paragraph 32 of the FAC or

lacks knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 32 of the FAC and, on that basis, denies them.

        33.    Theia Group states that, to the extent any of the allegations in Paragraph 33 of the

FAC purport to summarize, interpret, or quote from any portion of https://theiagroupinc.com/ or

https://theianetwork.com or any public filings, those documents speak for themselves and Theia

Group denies any characterization that is inconsistent with their content. Theia Group states that,

in compliance with the Court’s Preliminary Injunction Order, which went into effect when Theia

Technologies posted bond on February 17, 2021, these websites are not accessible at this time.

To the extent the allegations in Paragraph 33 of the FAC do not purport to state the contents of

                                                 6
sf-4421523
any documents, Theia Group denies the allegations in Paragraph 33 of the FAC or lacks

knowledge or information sufficient to form a belief as to the truth of those allegations and, on

that basis, denies them.

       34.     Theia Group states that, to the extent the allegations in Paragraph 34 of the FAC

states conclusions of law, no response is required. Except as otherwise stated, Theia Group

denies the allegations in Paragraph 34 of the FAC.

       35.     Theia Group denies the allegations in Paragraph 35 of the FAC or lacks

knowledge or information sufficient to form a belief as to the truth of those allegations and, on
that basis, denies them.

       36.     Theia Group admits that its customers are nations and governments. Except as

expressly, Theia Group denies the allegations in Paragraph 36 of the FAC or lacks knowledge or

information sufficient to form a belief as to the truth of those allegations and, on that basis,

denies them.

                            Theia Group’s Lack of Bona Fide Intent
       37.     Theia Group admits that it filed its applications to register its THEIA marks under

§ 1(b) of the Lanham Act based upon a bona fide intent to use the marks in commerce. Those

applications were assigned U.S. Application Serial Nos. 87/954,755 and 87/954,776. Theia

Group admits U.S. Application Serial Nos. 87/954,755 and 87/954,776 are the basic applications

for its International Registrations for the THEIA marks. Except as expressly admitted, Theia

Group denies the allegations in Paragraph 37 of the FAC.

       38.     Theia Group states that, to the extent the allegations in Paragraph 38 state

conclusions of law, no response is required. Except as otherwise stated, Theia Group denies the

allegations in Paragraph 38 of the FAC.

       39.     Theia Group states that, to the extent Paragraph 39 of the FAC references or
purports to summarize, interpret, or quote statutes, the statutes speak for themselves. Theia

Group states that to the extent the allegations in Paragraph 39 of the FAC state conclusions of

law, no response is required.

                                                  7
sf-4421523
       40.     Theia Group states that, to the extent Paragraph 40 of the FAC references or

purports to summarize, interpret, or quote statutes, the statutes speak for themselves. Theia

Group states that to the extent the allegations in Paragraph 40 of the FAC state conclusions of

law, no response is required.

       41.     Theia Group denies the allegations in Paragraph 41 of the FAC.

       42.     Theia Group denies the allegations in Paragraph 42 of the FAC.

       43.     Theia Group denies the allegations in Paragraph 43 of the FAC.

       44.     Theia Group denies the allegations in Paragraph 44 of the FAC.
       45.     Theia Group denies the allegations in Paragraph 45 of the FAC.

       46.     Theia Group states that, to the extent the allegations in Paragraph 46 of the FAC

state conclusions of law, no response is required. Except as otherwise stated, Theia Group

denies the allegations in Paragraph 46 of the FAC.

       47.     Theia Group states that, to the extent the allegations in Paragraph 47 of the FAC

state conclusions of law, no response is required. Except as otherwise stated, Theia Group

denies the allegations in Paragraph 47 of the FAC.

                         Theia Technologies’ Notice of Infringement
       48.     Theia Group does not dispute that in or around August 2019, Theia Technologies

sent Theia Group a letter regarding Theia Technologies’ registrations and requesting further

information about Theia Group’s use of the THEIA mark. Except as otherwise stated, Theia

Group denies the allegations in Paragraph 48 of the FAC.

       49.     Theia Group admits that in or around August 2019, its websites were not publicly

available.

       50.     Theia Group denies the allegations in Paragraph 50 of the FAC.

                        Defendants’ Infringement of Plaintiff’s Marks
       51.     Theia Group denies the allegations in Paragraph 51 of the FAC.

       52.     Theia Group admits that Theia Group’s word mark THEIA is identical to Theia

Technologies’ word mark THEIA.

                                                8
sf-4421523
       53.     Theia Group denies the allegations in Paragraph 53 of the FAC.

       54.     Theia Group denies the allegations in Paragraph 54 of the FAC.

       55.     Theia Group denies the allegations in Paragraph 55 of the FAC.

       56.     Theia Group denies the allegations in Paragraph 56 of the FAC.

       57.     Theia Group denies the allegations in Paragraph 57 of the FAC.

       58.     Theia Group denies the allegations in Paragraph 58 of the FAC.

       59.     Theia Group denies the allegations in Paragraph 59 of the FAC.

                                        COUNT I
                      Federal Trademark Infringement, 15 U.S.C. § 1114
       60.     Theia Group realleges and incorporates by reference each and every preceding

paragraph of this Answer as if set forth herein.

       61.     Theia Group denies the allegations in Paragraph 61 of the FAC or lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 61 of the FAC and, on that basis, denies the allegations in Paragraph 61 of the FAC.

       62.     Theia Group states that, to the extent the allegations in Paragraph 62 of the FAC

state conclusions of law, no response is required. Theia Group denies the remaining allegations

in Paragraph 62 of the FAC.

       63.     Theia Group states that, to the extent the allegations in Paragraph 63 of the FAC

state conclusions of law, no response is required. Theia Group denies the remaining allegations

in Paragraph 63 of the FAC.

       64.     Theia Group states that, to the extent the allegations in Paragraph 64 of the FAC

state conclusions of law, no response is required. Theia Group denies the remaining allegations

in Paragraph 64 of the FAC.

       65.     Theia Group states that, to the extent the allegations in Paragraph 65 of the FAC

state conclusions of law, no response is required. Theia Group denies the remaining allegations

in Paragraph 65 of the FAC.




                                                   9
sf-4421523
       66.      Theia Group admits that Theia Technologies seeks the relief as stated, but denies

that Theia Technologies is entitled to any relief in this action. Theia Group states that, to the

extent the allegations in Paragraph 66 of the FAC state conclusions of law, no response is

required. Theia Group denies the remaining allegations in Paragraph 66 of the FAC.

                                          COUNT II
             False Designation of Origin and Unfair Competition, 15 U.S.C. § 1125
       67.      Theia Group realleges and incorporates by reference each and every preceding

paragraph of this Answer as if set forth herein.

       68.      Theia Group states that, to the extent the allegations in Paragraph 68 of the FAC

state conclusions of law, no response is required. Theia Group denies the remaining allegations

in Paragraph 68 of the FAC.

       69.      Theia Group states that, to the extent the allegations in Paragraph 69 of the FAC

state conclusions of law, no response is required. Theia Group denies the remaining allegations

in Paragraph 69 of the FAC.

       70.      Theia Group states that, to the extent the allegations in Paragraph 70 of the FAC

state conclusions of law, no response is required. Theia Group denies the remaining allegations

in Paragraph 70 of the FAC.

       71.      Theia Group states that, to the extent Paragraph 71 of the FAC references or

purports to summarize, interpret, or quote statutes, the statutes speak for themselves. Theia

Group states that, to the extent the allegations in Paragraph 71 of the FAC state conclusions of

law, no response is required. Theia Group denies the remaining allegations in Paragraph 71 of

the FAC.

       72.      Theia Group states that, to the extent the allegations in Paragraph 72 of the FAC

state conclusions of law, no response is required. Theia Group denies the remaining allegations

in Paragraph 72 of the FAC.




                                                   10
sf-4421523
       73.     Theia Group states that, to the extent the allegations in Paragraph 73 of the FAC

state conclusions of law, no response is required. Theia Group denies the remaining allegations

in Paragraph 73 of the FAC.

       74.     Theia Group states that, to the extent the allegations in Paragraph 74 of the FAC

state conclusions of law, no response is required. Theia Group denies the remaining allegations

in Paragraph 74 of the FAC.

       75.     Theia Group admits that Theia Technologies seeks the relief as stated, but denies

that Theia Technologies is entitled to any relief in this action. Theia Group states that, to the
extent the allegations in Paragraph 75 of the FAC state conclusions of law, no response is

required. Theia Group denies the remaining allegations in Paragraph 75 of the FAC.

                                       PRAYER FOR RELIEF
       Theia Group admits that Theia Technologies seeks the relief requested, but denies that

Theia Group is entitled to any of the relief Theia Technologies requests in its Prayer for Relief,

including subparts (A) through (R).

                                  AFFIRMATIVE DEFENSES

       As to affirmative defenses to the FAC, Theia Group does not, by stating the matters set

forth in these defenses, allege or admit that it has the burden of proof or persuasion with respect

to any of these matters, and does not assume the burden of proof or persuasion on any matters as

to which Theia Technologies has the burden of proof or persuasion. The following affirmative

defenses are based on Theia Group’s knowledge, information, and belief at this time, and Theia

Group specifically reserves the right to modify, amend, or supplement any affirmative defense

contained in this Answer. Theia Group reserves the right to assert other defenses as information

is gathered through discovery and investigation.

                               FIRST AFFIRMATIVE DEFENSE
                              (Misrepresentation of Material Facts)
       The claims of the FAC are barred, in whole or in part, by Theia Technologies’

misrepresentation of material facts.

                                                 11
sf-4421523
                            SECOND AFFIRMATIVE DEFENSE
                                    (Lack of Intent)
       The claims of the FAC are barred, in whole or in part, because Theia Group lacked any

intent to infringe any valid mark owned by Theia Technologies.

                              THIRD AFFIRMATIVE DEFENSE
                                      (Good Faith)
       The claims of the FAC are barred, in whole or in part, by the doctrine of good faith.

Theia Group acted reasonably and in good faith at all times relevant to the acts complained of in

the FAC.

                            FOURTH AFFIRMATIVE DEFENSE
                                  (Failure to Mitigate)
       Theia Technologies has failed to mitigate its damages, if any, and any recovery should be

reduced or denied accordingly.

                              FIFTH AFFIRMATIVE DEFENSE
                                   (Absence of Damage)
       The claims of the FAC are barred, in whole or in part, because Theia Technologies has

not suffered any loss or damages as a result of the alleged acts or omissions of Theia Group.

                              SIXTH AFFIRMATIVE DEFENSE
                                 (Lack of Irreparable Harm)
       Theia Technologies is not entitled to any injunctive or equitable relief because it will not

suffer irreparable harm.

                            SEVENTH AFFIRMATIVE DEFENSE
                             (Lack of Extraterritorial Jurisdiction)
       Theia Technologies’ requested relief regarding Theia Group’s trademark rights outside

the U.S. is precluded because this Court lacks jurisdiction with respect to those claims.

                           EIGHTH AFFIRMATIVE DEFENSE
                    (Lack of Jurisdiction Over Pending U.S. Applications)
       Theia Technologies’ requested relief that the Court cancel Theia Group’s pending U.S.

trademark applications is precluded because this Court lacks jurisdiction to cancel pending U.S.

trademark applications.



                                                12
sf-4421523
                                       JURY DEMAND
       Theia Group hereby demands a trial by jury on all issues upon which trial by jury may be

had.

                                   PRAYER FOR RELIEF
       WHEREFORE, Theia Group prays for the following relief:

       1.     That judgment on the FAC, and on each cause of action herein, be entered in

favor of Theia Group;

       2.     That this Court deny Theia Technologies relief of any kind;

       3.     That the request for injunctive relief be denied;

       4.     That Theia Group be awarded its costs incurred, including reasonable attorneys’

fees; and

       5.     For such other or further relief as this Court may deem just and proper.




                                               13
sf-4421523
                                        COUNTERCLAIMS
        1.      Defendants and Counterclaimants Theia Holdings A, Inc. and Theia Group, Inc.

(“Theia Group”) for their Counterclaims against Plaintiff and Counterdefendant Theia

Technologies LLC (“Theia Technologies”) allege as follows:

                                  JURISDICTION AND VENUE
        2.      This Court has subject matter jurisdiction over this this Counterclaim pursuant to

the Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202, 15 U.S.C. §§ 1119 and 1121,

and 28 U.S.C. § 1367(a) because Counterclaimant’s claims are so related to Counterdefendant’s

claims that they form part of the same case or controversy under Article III of the United States

Constitution.

        3.      Theia Technologies is subject to personal jurisdiction in this District because it

filed its Complaint in this District.

        4.      Venue is proper in this District under 28 U.S.C. § 1391(b)(1) and (b)(2) in that a

substantial part of the events giving rise to the claims occurred in this District and Theia

Technologies is subject to personal jurisdiction in this District.

                                             PARTIES
        5.      Counterclaimant Theia Group, Inc. is a Delaware corporation with its principal

place of business in Washington, D.C.

        6.      Counterclaimant Theia Holdings A, Inc. is a Delaware corporation with its

principal place of business in Washington, D.C.

        7.      On information and belief, Counterdefendant Theia Technologies LLC is an

Oregon limited liability company with its principal place of business at 29765 SW Town Center

Loop W., Ste. 4, Wilsonville, OR 97070.




                                                 14
sf-4421523
                                  GENERAL ALLEGATIONS

                         Defendant and Counterclaimant Theia Group
   A. Theia Group’s Planned Data Analytics Services

       8.      Theia Group was founded in 2015 with the purpose of building a digital model of

the Earth so that Theia Group could provide modern digital tools and processing methods to

solve world problems.

       9.      Theia Group’s digital model of the earth will be created by the Theia Satellite

Network (“TSN”), which is a central aspect of Theia Group’s business plan. Theia Group’s

planned satellite network will be comprised of 112 satellites, each weighing over 10,000 pounds.

       10.     The TSN will orbit outside of the Earth’s atmosphere and its anticipated cost is

billions of dollars. Theia Group will collect the data that it analyzes from its network of satellites

that it will own and use to collect, process, and communicate information.

       11.     The U.S. Federal Communications Commission (“FCC”) requires that Theia

Group launch 50% of its satellite network by May 9, 2025.

       12.     At its core, Theia Group plans to offer data analytics and information services. Its

business model will not include providing the data that it collects to others, but instead selling its

analysis of that data. Theia Group cannot and will not sell any goods, including software. Theia

Group is not a satellite company, and will not market or sell satellites.
   B. Theia Group’s Customers and Pricing

       13.     Theia Group plans to offer its data analytics services to sovereign nations.

Negotiations with sovereign nations that are potential customers are coordinated through the

nations’ intelligence communities. Theia Group currently works only with sovereign nations

that receive prior approval from the U.S. government to enter into discussions with Theia Group.
The cost for Theia Group’s sovereign nation customers to partner with Theia Group for its data

analytics services is billions of dollars. Accordingly, even qualified customers cannot

impulsively purchase Theia Group’s services.




                                                  15
sf-4421523
        14.     After Theia Group launches its satellite network, it may provide its data analytics

services to industrial customers in the fields of agriculture, infrastructure, nation state security,

insurance property registration, border and national security, and military intelligence. Theia

Group does not plan to work on the industrial customer and commercial aspects of its business

until after it launches its satellite network by 2025.

        15.     Theia Group has no near-term plans to provide goods or services to individual

customers.

    C. Theia Group’s Marketing Channels
        16.     Theia Group does not publicly advertise or market its data analytics services.

Rather, from its inception, it has sought to keep its name and mission as confidential as possible.

It participated in a two-year survey and study conducted by the U.S. government, believing its

name would stay confidential. When Theia Group received a public award, it realized its

confidentiality had not been maintained, and only then did it put up its website.

        17.     Theia Group uses its website only to provide general background information

about the company. It is not possible to purchase any products or services from Theia Group’s

website. Instead, qualified and interested parties are instructed to obtain additional information

by contacting Theia Group directly.

        18.     Theia Group has otherwise held a relatively small number of meetings with

partners or investors, all on a highly confidential basis.

    D. Theia Group’s Marks

        19.     Theia Group filed intent-to-use applications to register its THEIA mark and its T

Theia & Design mark. These applications were assigned U.S. Application Serial No. 87/954,755

and U.S. Application Serial No. 87/954,776, respectively.

        20.     Theia Group filed U.S. Application Serial No. 87/954,755 on June 8, 2018 for
“Satellite hardware, namely, computer hardware, satellite receivers, satellite dishes, satellite

transceivers, electronic data sensors, remote sensors for use in measuring and monitoring activity

taking place on, above and below the earth's surface, and associated software for controlling the

                                                  16
sf-4421523
aforementioned hardware for collecting, processing, analyzing and reporting data, and

backhauling data from another orbiting constellation of satellites, which replaces some or all of

the need for the constellation satellites to downlink directly to earth on their own; modules,

namely, computer memory, and integrated circuit modules for backhauling data from another

orbiting constellation of satellites, where the aforementioned replaces some or all of the need for

the constellation satellites to downlink directly to earth on their own” in Class 9, and for

“Remote electronic monitoring via operation and use of satellite equipment using computers and

sensors for the analysis of data via visible and non-visible electromagnetic wavelengths, such
that materially all of the available wavelengths and/or spectrum necessary to perform subsequent

analytics tasks are obtained at once, and/or at a rate faster than the underlying activity rate of the

industry, activity or process being observed; spectral analysis of data via visible and non-visible

electromagnetic wavelengths and data analysis for commercial, agricultural, geologic, energy

and industrial fields, and for monitoring and identifying and differentiating activity, objects

and/or living beings, taking place on, above and/or below the earth's surface, especially where

the quality of the analytics are sufficient to replace human decision making” in Class 42.

       21.     Theia Group filed U.S. Application Serial No. 87/954,776 on June 8, 2018 for

“Satellite hardware, namely, computer hardware, satellite receivers, satellite dishes, satellite

transceivers, electronic data sensors, remote sensors for use in measuring and monitoring activity

taking place on, above and below the earth's surface, and associated software for controlling the

aforementioned hardware for collecting, processing, analyzing and reporting data, and

backhauling data from another orbiting constellation of satellites, which replaces some or all of

the need for the constellation satellites to downlink directly to earth on their own; modules,

namely, computer memory, and integrated circuit modules for backhauling data from another

orbiting constellation of satellites, where the aforementioned replaces some or all of the need for
the constellation satellites to downlink directly to earth on their own” in Class 9, and for

“Remote electronic monitoring via operation and use of satellite equipment using computers and

sensors for the analysis of data via visible and non-visible electromagnetic wavelengths, such

                                                  17
sf-4421523
that materially all of the available wavelengths and/or spectrum necessary to perform subsequent

analytics tasks are obtained at once, and/or at a rate faster than the underlying activity rate of the

industry, activity or process being observed; spectral analysis of data via visible and non-visible

electromagnetic wavelengths and data analysis for commercial, agricultural, geologic, energy

and industrial fields, and for monitoring and identifying and differentiating activity, objects

and/or living beings, taking place on, above and/or below the earth's surface, especially where

the quality of the analytics are sufficient to replace human decision making” in Class 42.

       22.       Theia Group’s T-THEIA Logo (U.S. Application Serial No. 87/954,755) consists
of a T shown over an image of a blue Earth followed by THEIA in tall and thin capital letters in

gradating shades of dark blue to black, consistent with Theia Group’s plan to rely on a system of

satellites collecting data from space while orbiting Earth.




                       Plaintiff and Counterdefendant Theia Technologies
   A. Theia Technologies’ Goods

       23.       Counterdefendant, Theia Technologies, sells lenses that are intended to be used as

components of larger systems. On information and belief, when customers purchase lenses from

Theia Technologies, they receive access to two non-downloadable software applications: (1)

software for control of the lens, and (2) software to calibrate the lens’s resolution. On

information and belief, Plaintiff does not offer imaging services and does not capture any images

for consumers.

   B. Theia Technologies’ Customers and Pricing
       24.       On information and belief, Theia Technologies’ customers are lens purchasers.

On information and belief, its customers assemble surveillance systems using its lenses and



                                                  18
sf-4421523
components procured from third parties. On information and belief, these surveillance systems

are used for specific applications, such as traffic monitoring and machine vision.

        25.    On information and belief, Theia Technologies’ largest market is the security and

surveillance market. On information and belief, its second largest market is the traffic

monitoring industry, where its customers consist of municipalities. On information and belief,

its third largest market is the machine vision and factory automation market, which includes

robotics. On information and belief, Theia Technologies sells some lenses for consumer

cameras, and also to hobbyists.
        26.    On information and belief, the typical retail price for Theia Technologies’ lenses

is between $300 and $500, while its specialized lenses can reach into the hundreds of thousands

of dollars.

    C. Theia Technologies’ Marketing Channels

        27.    On information and belief, Theia Technologies markets its lenses through its

website, in-person meetings, trade shows, and digital advertisements, but it only sells its lenses

through distributors. Theia Technologies includes a list of those distributors on its website.

    D. Theia Technologies’ Marks

        28.    Theia Technologies is identified as the registrant for Trademark Registration No.

4,834,657 for the THEIA mark. That registration issued on October 20, 2015 for “downloadable

mobile applications for calculating image resolution and simulating pictures; downloadable

software in the nature of a mobile application for use in association with closed circuit TV

systems for security and surveillance; lens calculating software for analyzing data to calculate

resolution” in Class 9.

        29.    Theia Technologies is identified as the registrant for Trademark Registration No.

3,473,019 for the THEIA mark. That registration issued July 22, 2008 for “Photographic

devices, namely, lenses; optics, namely lenses” in Class 9.




                                                 19
sf-4421523
   E. Theia Technologies’ Abandonment of THEIA for Class 9 Software
       30.     On information and belief, Theia Technologies no longer offers a mobile

application or any downloadable software for calculating image resolution and simulating

pictures under the THEIA mark. On information and belief, Theia Technologies has not offered

such goods in the past three years, establishing a presumption of abandonment. In addition, on

information and belief, Theia Technologies has ceased offering such goods with no intent to

resume.
       31.     Theia Technologies has no mobile application available for download in any app
store. Theia Technologies’ documents produced in the course of this litigation, in response to

document requests seeking evidence of Theia Technologies’ continuous use of its THEIA mark,

show no use of the mark for mobile applications or downloadable software goods for at least the

past three years. On information and belief, Theia Technologies ceased offering a mobile

application or downloadable version of its calculating software, and instead offers it only online

as non-downloadable software, which is not use of the mark for the goods in Trademark

Registration No. 4,834,657.

       32.     On information and belief, Theia Technologies has ceased all use in the United

States of the trademark THEIA for “downloadable mobile applications for calculating image

resolution and simulating pictures; downloadable software in the nature of a mobile application

for use in association with closed circuit TV systems for security and surveillance; lens

calculating software for analyzing data to calculate resolution” in Class 9, without any intent to

resume use.

       33.     Theia Technologies, on information and belief, ceased all use in the United States

of the trademark THEIA for “downloadable mobile applications for calculating image resolution

and simulating pictures; downloadable software in the nature of a mobile application for use in
association with closed circuit TV systems for security and surveillance; lens calculating

software for analyzing data to calculate resolution” in Class 9 for at least a three-year period.



                                                 20
sf-4421523
       34.     Theia Group filed a Petition to Cancel Registration No. 4,834,657 on the basis of

abandonment before the Trademark Trial and Appeal Board on February 22, 2021.

                                        Procedural History
       35.     Theia Technologies filed its complaint against Theia Group on January 6, 2020.

Theia Technologies also filed a motion for preliminary injunction on January 6, 2020.

       36.     On January 28, 2021, over a year after Theia Technologies moved for preliminary

injunction, the Court issued its Order granting in part Plaintiff’s motion for preliminary

injunction. On February 10, 2021, the Court issued an order setting forth the scope of the
injunction and setting the bond at $250,000. On February 17, 2021, Theia Technologies posted

the bond.

                                FIRST CLAIM FOR RELIEF
                          Declaratory Judgment of Non-Infringement
       37.     Theia Group repeats and realleges each allegation set forth in paragraphs 1

through 36 above as if fully set forth herein.

       38.     Theia Technologies has alleged that Theia Group’s use of the THEIA mark

constitutes trademark infringement and false designation of origin and unfair competition under

the Lanham Act.

       39.     Theia Technologies’ allegations of trademark infringement and false designation

of origin and unfair competition under the Lanham Act have caused, and will continue to cause,

damage to Theia Group.

       40.     There is an actual case or controversy concerning Theia Group’s right to use the

THEIA mark such that the Court has jurisdiction over Theia Group’s request for declaratory

relief consistent with Article III of the United States Constitution, and that actual case or

controversy requires a declaration of rights by this Court.

       41.     Theia Group has not infringed any rights of Counterdefendant or engaged in any

false designation of origin or unfair competition in its use of the THEIA mark. Declaratory relief

is both appropriate and necessary to establish this fact.


                                                 21
sf-4421523
        42.     Pursuant to 28 U.S.C. § 2201, et seq., Theia Group requests declaratory judgment

that it has not infringed any rights of Counterdefendant or engaged in any false designation of

origin or unfair competition in the THEIA mark.

        43.     In the event that it is determined that Theia Group has infringed Theia

Technologies’ rights in the THEIA mark, or engaged in any false designation of origin or unfair

competition, Theia Group has not done so willfully. Declaratory relief is both appropriate and

necessary to establish this fact.

        44.     Pursuant to 28 U.S.C. § 2201, et seq., Theia Group requests declaratory judgment
that any infringement, false designation of origin, or unfair competition that may have occurred

was not willful.

                             SECOND CLAIM FOR RELIEF
     Cancellation of Registration No. 4,834,657 Due to Abandonment, 15 U.S.C. § 1119
        45.     Theia Group repeats and realleges each allegation set forth in paragraphs 1

through 44 above as if fully set forth herein.

        46.     Theia Group seeks by this Counterclaim an order pursuant to 15 U.S.C. § 1119

directing the cancellation of United States Trademark Registration No. 4,834,657.

        47.     Theia Technologies has alleged in this action that it is the owner of Trademark

Registration No. 4,834,657.

        48.     In light of Theia Technologies’ allegations in this action, including Theia

Technologies’ allegation that Theia Group has infringed Trademark Registration No. 4,834,657,

Theia Group believes that it is or will be damaged by the continued registration of Trademark

Registration No. 4,834,657.

        49.     On information and belief, Theia Technologies has ceased all use in the United

States of the trademark THEIA for “downloadable mobile applications for calculating image

resolution and simulating pictures; downloadable software in the nature of a mobile application

for use in association with closed circuit TV systems for security and surveillance; lens




                                                 22
sf-4421523
calculating software for analyzing data to calculate resolution” in Class 9 without any intent to

resume use.

       50.     Theia Technologies, on information and belief, ceased all use in the United States

of the trademark THEIA for “downloadable mobile applications for calculating image resolution

and simulating pictures; downloadable software in the nature of a mobile application for use in

association with closed circuit TV systems for security and surveillance; lens calculating

software for analyzing data to calculate resolution” in Class 9 for at least the immediately prior

three-year period.
       51.     On information and belief, Theia Technologies has abandoned all rights in the

registered THEIA mark under 15 U.S.C. § 1127 because it (a) ceased use of the mark for the

registered goods without an intent to resume use, and (b) ceased use of the mark for the

registered goods for a period of three years prior to the filing of this Counterclaim.

       52.     Pursuant to 15 U.S.C. §§ 1064(1) and 1119, Theia Group is entitled to an order

for the cancellation of Trademark Registration No. 4,834,657.

                                 THIRD CLAIM FOR RELIEF
                                    Wrongful Enjoinment
       53.     Theia Group repeats and realleges each allegation set forth in paragraphs 1

through 52 above as if fully set forth herein.

       54.     The Court entered Theia Technologies’ preliminary injunction on February 10,

2021. The preliminary injunction prohibits Theia Group from using its THEIA mark in websites,

domain names, social media, job postings, advertising, marketing, investor and partner pitch

materials, “filings and communications with the United States government and its agencies,

including the Federal Communications Commission and the United States Patent and Trademark

Office,” print and electronic stationary, and third-party company platforms.

       55.     Theia Group has filed an appeal to the Third Circuit of the preliminary injunction.

       56.     Theia Group believes that it will prevail at trial in this action and the injunction

will be found to have been wrongfully entered.


                                                 23
sf-4421523
       57.     The injunction was wrongfully entered because Theia Technologies has not

shown it is likely to succeed on the merits of its claims and because it did not show it is likely to

suffer any irreparable harm.

       58.     Moreover, the injunction is overbroad. The injunction’s inclusion of government-

facing communications is unnecessary to protect Theia Technologies from any reputational

harm. Theia Group has communicated with the federal government under its name since 2016

without any confusion or hit to Technologies’ reputation. Theia Technologies has not offered

any evidence that it interfaces with those agencies.
       59.     Theia Group has been and will be harmed by the wrongful preliminary injunction.

The preliminary injunction does more than prevent Theia Group from using its name. Theia

Group has been advised that it must amend licenses and agreements that could not possibly

affect Theia Technologies in any way, much less cause irreparable harm as the law requires. In

addition, Theia Group is aware of at least one investor who has reduced its investment as a result

of the preliminary injunction. Any delay in or loss of funding could impact Theia Group’s

ability to complete construction of its satellite network by the deadlines set forth in its license

granted by the FCC. Failure to meet the FCC’s deadlines may lead to Theia Group’s license

being reduced or terminated.

       60.     The Court set the preliminary injunction bond at $250,000 despite Theia Group’s

evidence that its costs and expenses to comply with the injunction will far exceed this amount.

       61.     Accordingly, Theia Group seeks damages for wrongful enjoinment in an amount

to be proven, including both the bond amount and an amount that exceeds the bond amount set

by the District Court.

                                         JURY DEMAND
       Theia Group hereby demands a trial by jury on all issues upon which trial by jury may be

had.




                                                  24
sf-4421523
                                     PRAYER FOR RELIEF
        WHEREFORE, Theia Group prays for the following relief:

        1.      That the Court declare, pursuant to 28 U.S.C. § 2201, et seq., that Theia Group

has not infringed any rights of Counterdefendant in the THEIA mark, or otherwise engaged in

acts constituting false designation of origin or unfair competition;

        2.      That the Court declare, pursuant to 28 U.S.C. § 2201, et seq., that, if the Court

determines that Theia Group has infringed Theia Technologies’ rights in the THEIA mark, or

otherwise engaged in acts constituting false designation of origin or unfair competition, Theia

Group has not done so willfully;

        3.      The Court order the cancellation of United States Trademark Registration

No. 4,834,657 pursuant to 15 U.S.C. § 1119;

        4.      That the Court award Theia Group damages as a result of the wrongful injunction

entered against it;

        5.      That the Court award Theia Group reasonable attorneys’ fees; and

        6.      That the Court grant such other and further relief as it deems just and proper.




Dated: March 2, 2021                        Respectfully submitted,

                                            TROUTMAN PEPPER HAMILTON SANDERS LLP

                                            By:/s/ M. Kelly Tillery
                                              M. Kelly Tillery, Esquire (PA I.D. 30380)
                                              Sean P. McConnell, Esquire (PA I.D. 90261)
                                              TROUTMAN PEPPER HAMILTON SANDERS
                                               LLP
                                               3000 Two Logan Square, 1800 Arch Street
                                               Philadelphia, PA 19103
                                               (215) 981.4000
                                               Email: Kelly.Tillery@troutman.com
                                                      Sean.McConnell@ troutman.com




                                                 25
sf-4421523
             GALLAGHER LAW PC

               James Hickey, Esquire
               Gallagher Law PC
               1600 Market Street
               Suite 1320
               Philadelphia, PA 19103
               Telephone: (215) 963-1555
               Email: james@gallagher-law.com

             MORRISON & FOERSTER LLP

               Jennifer Lee Taylor (Pro Hac Vice)
               Nathan B. Sabri (Pro hac vice)
               Sabrina A. Larson (Pro Hac Vice)
               425 Market Street
               San Francisco, California 94105
               Telephone: (415) 268-7000
               Facsimile: (415) 268-7522
               Email: JTaylor@mofo.com
                      NSabri@mofo.com
                      SLarson@mofo.com

               Mark L. Whitaker (Pro Hac Vice)
               Aaron D. Rauh (Pro Hac Vice)
               2000 Pennsylvania Ave., NW
               Suite 6000
               Washington, DC 20006
               Telephone: (202) 887-1500
               Facsimile: 202-887-0763
               Email: MWhitaker@mofo.com
                      ARauh@mofo.com

               Attorneys for Defendants
               THEIA GROUP, INCORPORATED, and
               THEIA HOLDINGS A, INC.




                26
sf-4421523
                                 CERTIFICATE OF SERVICE
       I, M. KELLY TILLERLY, attorney for Defendants Theia Group, Incorporated and Theia

Holdings A, Inc. hereby certify that I filed the within

               THEIA GROUP, INCORPORATED AND THEIA
               HOLDINGS A, INC.’S ANSWER TO FAC AND
               COUNTERCLAIMS


electronically and it is now available for viewing and downloading from the ECF system for the

following:

       Hillary A. Brooks, Esquire
       Delfina S. Homen, Esquire
       BROOKS QUINN, LLC
       6513 132nd Avenue NE # 378
       Kirkland, WA 98033

       Diane Siegel Danoff, Esquire
       Luke M. Reilly, Esquire
       DECHERT LLP
       Cira Centre
       2929 Arch Street
       Philadelphia, PA 19104
Date: March 2, 2021
                                                      TROUTMAN PEPPER HAMILTON
                                                      SANDERS LLP



                                                      By:   /s/ M. Kelly Tillery
                                                            M. Kelly Tillery
                                                            Attorney for Defendants
                                                            Theia Group, Incorporated
                                                            Theia Holdings A, Inc.




sf-4421523
